ZEHMER, Judge
(Specially concurring).
I concur in the result on a different rationale than the majority. I view the exclusion of options to purchase, such as that involved in this case, from the operation of the ademption statute as a policy decision. Because sound policy reasons .support not treating options to purchase the same as a devise of the property subject to the option within the meaning of sections 731.201(8) and 732.606, Florida Statutes, as was argued in this case, I join in the affirmance.